14‐4009 
      Debra Taveras, on behalf of herself and all others similarly situated, et al. v. Peter Kurer, et al., and UBS AG, et al. 
       
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE 
FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).  
A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 30th day of April, two thousand fifteen. 
                                        
      PRESENT:  AMALYA L. KEARSE, 
                   RICHARD C. WESLEY, 
                                Circuit Judges.* 
      ______________________ 
       
      DEBRA TAVERAS, on behalf of herself and all others similarly situated, MARY 
      MCKEVITT, BRIAN LUDLUM, BRIAN STANISLAUS,  
       
                                Plaintiffs‐Appellants, 
       
                   ‐v.‐                                  No. 14‐4009 
       



      * The Honorable Barrington D. Parker, who was originally a member of the panel, 
      recused himself; the appeal is being decided by the remaining two members of the 
      panel, who are in agreement.  See Local Rule § 0.14.   


                                                                  1
UBS AG, EDWARD OʹDOWD, BARBARA AMONE, PER DYRVIK, 
RETIREMENT BOARD AND SAVINGS PLAN COMMITTEE, EXECUTIVE 
BOARD OF UBS AG, JOE SCOBY, ROBERT WOLF, MARTEN HOEKSTRA, 
STEPHEN BAIRD, SIMON CANNING, MICHAEL DALY, RICHARD DURON, 
URSULA MILLS, JAIME TAICHER, UBS AMERICAS, INC., UBS FINANCIAL 
SERVICES INC., UBFS BOARD OF DIRECTORS, DIANNE FRIMMEL, JOHN 
HANNASCH, ROBERT CHERSI, MICHAEL WEISBERG, EXECUTIVE 
COMMITTEE OF UBS FINANCIAL SERVICES INC., UBS FINANCIAL 
SERVICES INC. INVESTMENT COMMITTEE, KEN CASTANELLA, EARLE 
DODD, MARILEE FERONE, WILLIAM FREY, MATTHEW LEVITAN, ED 
OʹCONNOR, KEVIN RUTH, RHONDA VIAPIANO,BENEFITS 
ADMINISTRATIVE COMMITTEE OF THE UBS FINANCIAL SERVICES INC. 
401K PLUS PLAN, ROBERT MCCORMICK, 
 
                        Defendants‐Appellees. 
______________________  
 
FOR APPELLANTS:         MARK C. RIFKIN (Michael Jaffe, Beth A. Landes, Wolf 
                        Haldenstein Adler Freeman & Herz LLP, New York, NY; 
                        Todd S. Collins, Ellen T. Noteware, Berger & Montague, 
                        P.C., Philadelphia, PA; Thomas J. McKenna, Gregory M. 
                        Egleston, Gainey McKenna & Egleston, New York, NY, on 
                        the brief), Wolf Haldenstein Adler Freeman & Herz LLP, 
                        New York, NY.  
 
FOR APPELLEES:          ROBERT J. GIUFFRA, JR. (Suhana S. Han, Matthew A. 
                        Schwartz, Thomas C. White, Justin Lo, on the brief), 
                        Sullivan & Cromwell LLP, New York, NY. 
 
      Appeal from the United States District Court for the Southern District of 
New York (Richard J. Sullivan, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment is AFFIRMED.  




                                      2
      Plaintiffs‐Appellants appeal from a final judgment in the United States 

District Court for the Southern District of New York (Sullivan, J.) granting 

Defendants‐Appellees’ motion to dismiss Taveras’s claims brought pursuant to 

the Employment Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 

1001, et seq., for lack of constitutional standing, denying Plaintiffs leave to further 

amend the Amended Complaint, and denying the motion of Plaintiffs‐

Appellants Brian Ludlum, Mary McKevitt, and Brian Stanislaus (“Plus Plan 

Plaintiffs”) to reinstate their own ERISA claims, which were dismissed in 2011, 

the dismissal of which was affirmed by this Court in 2013, see Taveras v. UBS AG, 

513 Fed. App’x 19 (2d Cir. 2013) (“Taveras I‐A”); see also companion opinion in 

Taveras v. UBS AG, 708 F.3d 436, 444 (2d Cir. 2013) (“Taveras I‐B”).  We assume 

the parties’ familiarity with the underlying facts, procedural history, and issues 

for review. 

      Taveras, a “SIP Plan” participant, rather than a Plus Plan participant, 

argues that the Amended Complaint “sufficiently alleges that Plaintiff suffered 

individual damages and thereby sufficiently alleges Plaintiff’s standing at the 

pleading stage.”  Appellant’s Br. 20–21.  We review de novo the district court’s 

decision granting a motion to dismiss for lack of standing, see Wight v. 




                                           3
BankAmerica Corp., 219 F.3d 79, 86 (2d Cir. 2000), “accept[ing] as true all material 

allegations of the complaint,” Warth v. Seldin, 422 U.S. 490, 501 (1975).  The 

“irreducible constitutional minimum” of standing requires, inter alia, that (1) the 

plaintiff “have suffered an ‘injury in fact’—an invasion of a legally protected 

interest which is (a) concrete and particularized, and (b) actual or imminent, not 

conjectural or hypothetical,” and (2) the injury be “fairly trace[able] to the 

challenged action of the defendant.”  Lujan v. Defenders of Wildlife, 504 U.S. 555, 

560–61 (1992) (other internal quotation marks and citations omitted).  An ERISA 

plan participant lacks standing to sue for ERISA violations that cause injury to a 

plan but not individualized injury to the plan participant.  See Kendall v. 

Employees Retirement Plan of Avon Products, 561 F.3d 112, 119 (2d Cir. 2009). 

      The Amended Complaint alleges in relevant part that “[a]s a direct and 

proximate result of the breaches of fiduciary duties alleged herein, the Plans, and 

indirectly Plaintiffs and the Plans’ other Participants and beneficiaries, lost a 

significant portion of their investments . . . .”  Amended Complaint ¶ 236 

(emphasis added).  Taveras attempts to demonstrate injury‐in‐fact by showing 

diminution in the value of SIP’s assets generally.  However, SIP participants, 

such as Taveras, directed their own investment choices from a menu of options 




                                           4
selected by SIP’s fiduciaries.  It was possible that the SIP lost value while 

Taveras’s individual account did not.  Even if Taveras’s account lost value after 

she purchased shares of the UBS Company Stock Fund, we agree with the district 

court that the Amended Complaint does not allege any facts connecting her 

“purported losses to the fiduciaries’ alleged breaches,” In re UBS Erisa Litig., No. 

08‐CV‐6696 (RJS), 2014 WL 4812387, at *6 (S.D.N.Y. Sept. 29, 2014).  Failure to 

allege individualized harm goes directly to constitutional standing and is fatal to 

Taveras’s Amended Complaint.  See Kendall, 561 F.3d at 119–20.   

      Taveras contends that the district court erred in denying her leave to 

amend her Amended Complaint to cure her failure to properly allege 

constitutional standing.  Appellant’s Br. 24–26.  Taveras argued to the district 

court and this Court that documents in the record summarized her SIP account 

investments and trading history and showed her standing.  Defendants 

disagreed that the documents to which Taveras pointed would suffice to show 

her standing, and to a large extent the parts of the record to which Taveras 

pointed are opaque.  In any event, however, Taveras acknowledges that she did 

not make any motion in the district court for leave to file a further amended 

complaint in order to add new allegations showing individualized harm with 




                                          5
respect to the issue of standing.  “For that reason alone, the district court was 

justified in not providing [Taveras] with an additional opportunity to 

replead . . . .”  Wilson v. Merrill Lynch & Co., 671 F.3d 120, 140 (2d Cir. 2011).  This 

is especially so here, given that Taveras filed her original complaint in July 2008, 

has amended that complaint twice, and has been on notice of Defendants’ 

challenge to her constitutional standing at least since their motion to dismiss her 

Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(1) in 

September 2013, a year prior to the district court’s decision dismissing her claims.  

In light of these circumstances, we conclude that the district court was under no 

obligation to provide Taveras with leave to amend her Amended Complaint.   

      The Plus Plan Plaintiffs, whose actions had been consolidated with the SIP 

Plan action brought by Taveras, contend that the district court erred in denying 

their motion to revive their duty‐of‐prudence claims in light of the Supreme 

Court’s decision in Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct. 2459 (2014).  See 

Appellant’s Br. 36.  In March 2011, the district court granted Defendants’ motion 

to dismiss the entire consolidated Amended Complaint, including the Plus Plan 

Plaintiffs’ duty‐of‐prudence claims, holding that the fiduciaries of both plans 

were entitled to the then‐established “presumption of prudence” under Moench 




                                            6
v. Robertson, 62 F.3d 553 (3d Cir. 1995).  On appeal from the final judgment, we 

affirmed the dismissal of all of the Plus Plan Plaintiffs’ claims.  Taveras I‐A, 513 F. 

App’x at 24.  The Plus Plan Plaintiffs filed a motion for panel rehearing or 

rehearing en banc on their duty‐of‐prudence claims, which we denied.  Taveras v. 

UBS AG, No. 12‐1662, Order at 2 (2d Cir. May 6, 2013), ECF No. 103.  The time to 

petition for a writ of certiorari expired on August 5, 2013, rendering the judgment 

dismissing those claims final.  See Bradley v. Sch. Bd. of Richmond, 416 U.S. 696, 711 

n.14 (1974); see generally 28 U.S.C. § 1254(1) (Supreme Court may review a 

decision by the court of appeals “[b]y writ of certiorari granted upon the petition 

of any party . . . before or after rendition of judgment or decree”); id. § 2101(c) 

(deadline for petition for writ of certiorari in a civil action is “ninety days after 

the entry of such judgment or decree”); Salazar v. Buono, 559 U.S. 700, 711–12, 

723, 729, 738 n.2, 760–61 (2010) (on review of ultimate judgment, the government 

lost the right to challenge plaintiff’s standing to pursue his original claim 

because, after the court of appeals affirmed the rejection of the standing 

challenge with respect to that claim in an earlier stage of the case, the 

Government did not petition for a writ of certiorari).  “[T]he res judicata 

consequences of a final, unappealed judgment on the merits [are not] altered by 




                                           7
the fact that the judgment may have been wrong or rested on a legal principle 

subsequently overruled in another case.”  Federated Dep’t Stores, Inc. v. Moitie, 452 

U.S. 394, 398 (1981).  That Moench is no longer good law does not revive the Plus 

Plan Plaintiffs’ duty‐of‐prudence claims and the district court did not abuse its 

discretion in denying their motion to revive those claims.   

      We have considered Plaintiffs’ remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            8